Exhibit WARRANT THESE SECURITIES MAY NOT BE OFFERED OR SOLD UNLESS AT THE TIME OF SUCH OFFER OR SALE, THE PERSON MAKING SUCH OFFER OR SALE DELIVERS A PROSPECTUS MEETING THE REQUIREMENTS OF SECTION 10 OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), FORMING A PART OF A REGISTRATION STATEMENT, OR POST-EFFECTIVE AMENDMENT THERETO, WHICH IS EFFECTIVE UNDER SAID ACT, UNLESS IN THE OPINION OF COUNSEL TO THE COMPANY, SUCH OFFER AND SALE IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF SAID ACT. CONSTITUTION MINING CORP. COMMON STOCK PURCHASE WARRANT CONSTITUTION MINING CORP.(the “Company”), a Nevada corporation, hereby certifies that, for value received, (the “Holder”), whose address is , is entitled, subject to the terms set forth below, at any time, or from time to time, after the date hereof and before the Expiration Date (as defined below), to purchase from the Company shares (the “Shares”) of common stock, $0.001 par value, of the Company (the “Common Stock”) at a price of $1.00 per Share (the purchase price per Share, as adjusted from time to time pursuant to the provisions hereunder set forth, is referred to in this Warrant as the “Purchase Price”). This Warrant was issued to Holder as part of a unit (the “Unit”) composed of one share of Common Stock and one Common Stock Purchase Warrant. 1. Term of the Warrant. 1.1 Time of Exercise.Subject to the provisions of Sections 1.5, “Transfer and Assignment,” and 3.1, “Registration and Legends,” this Warrant may be exercised at any time and from time to time after 9:00 a.m., local time, on (commencing six months after the date of issuance) (the “Exercise Commencement Date”), but no later than 5:00 p.m., local time, (one year from the date of issuance) (the “Expiration Date”), at which point it shall become void and all rights under this Warrant shall cease. 1.2 Manner of Exercise. 1.2.1 The Holder may exercise this Warrant, in whole or in part, upon surrender of this Warrant, with the form of subscription attached hereto duly executed, to the Company at its corporate office, together with the full Purchase Price for each Share to be purchased in lawful money of the United States, or by certified check, bank draft or postal or express money order payable in United States dollars to the order of the Company, and upon compliance with and subject to the conditions set forth in this Warrant. 1.2.2 Upon receipt of this Warrant, with the form of subscription duly executed and accompanied by payment of the aggregate Purchase Price for the Shares for which this Warrant is then being exercised, the Company shall cause to be issued certificates or other evidence of ownership, for the total number of whole Shares for which this Warrant is being exercised in such denominations as are required for delivery to the Holder, and the Company shall thereupon deliver such documents to the Holder or its nominee. - 1
